Citation Nr: 1828777	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-27 219	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to November 1973.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO)-based on disagreement with the propriety of the noncompensable initial rating assigned for this disability-that granted service connection for bilateral hearing loss.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Audiometric findings obtained by a private audiologist in conjunction with a March 2017 Hearing Loss and Tinnitus Disability Benefits Questionnaire demonstrated worsening hearing loss, particularly in the left ear, from those reflected on the most recent VA audiometric testing conducted in January 2012.  As there is evidence of worsening hearing loss disability since the Veteran was last afforded a formal audiology examination for VA compensation purposes to assess the severity of his bilateral hearing loss, and as it is unclear if the clinical circumstances associated with the audiometric testing conducted by the private audiologist in March 2017 are sufficient for adjudication, the undersigned finds that a VA audiology examination for compensation purposes to assess the severity of the Veteran's bilateral hearing loss is necessary to fulfill the duty to assist the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124(1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss disability.  The electronic claims file must be made available for review of the Veteran's pertinent medical history.

The examiner should conduct audiometric testing and report the resulting auditory thresholds, in decibels, for the frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to obtain speech discrimination scores.  If speech discrimination scores are not appropriate, the examiner must certify as much with an explanation as to why this is the case.  The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss, to include any occupational limitations.  

All opinions provided should be supported by a clear rationale.

2.  After completion of the above and any other warranted development, the AOJ should re-adjudicate the claim that has been remanded.  If a benefit sought on appeal remains denied, the AOJ shall issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



